DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/12/20.  These drawings are acceptable.
Allowable Subject Matter
Claims 1 – 58 are allowed.
The following is an examiner’s statement of reasons for allowance:
As cited in the PCT Written Opinion, US 2017/0117122 A1 (which is cited in the IDS) is appeared to be the closest art, teaching an apparatus, which is claimed in claim 20, for analyzing data for a sample having a known characteristic, the data for the sample being obtained from a component separation and mass spectrometer system, the apparatus comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the apparatus to at least perform the steps of. analyzing data obtained from the component separation and mass spectrometer system for a reference ion, modifying, if the reference ion was previously included in the ion data repository, the range of characteristic retention times of the reference ion in the ion data repository, according to the characteristic retention time of the intensity maxima for the reference ion; selecting, via a user interface associated with the apparatus, one or more ions from the ion data repository expected to be included in the sample based on the known characteristic of the sample; comparing, on a display associated with the user interface, data obtained from the component separation and mass spectrometer system for the sample to data for each of the one or more ions selected from the ion data repository to determine whether any of the one or more ions is present in the sample; and modifying, via the user interface, the range of characteristic retention times of each of the one or more ions determined to be present in the sample, in the data repository, according to the characteristic retention time of the intensity maxima for a respective one of the one or more ions determined to be present in the sample see PCT Written Opinion for corresponding citations.
However, the prior art of record (including Hoffman et al. cited in PTO-892) fails to teach or reasonably suggest:
to determine a relationship between reference ion mass, retention time, and intensity, including intensity as a function of retention time for the reference ion mass, the reference ion having an intensity maxima at a characteristic retention time for the reference ion mass; adding the analyzed data for the reference ion to an ion data repository, each of the ions in the ion data repository having an intensity maxima within a range of characteristic retention times for a characteristic ion mass;
With respect to independent claim 1, the prior art of record fails to teach or reasonably suggest a method of analyzing data for a sample having a known characteristic, the data for the sample being obtained from a component separation and mass spectrometer system, said method comprising: analyzing data obtained from the component separation and mass spectrometer system for a reference ion, to determine a relationship between reference ion mass, retention time, and intensity, including intensity as a function of retention time for the reference ion mass, the reference ion having an intensity maxima at a characteristic retention time for the reference ion mass; adding the analyzed data for the reference ion to an ion data repository, each of the ions in the ion data repository having an intensity maxima within a range of characteristic retention times for a characteristic ion mass;.
	With respect to independent claim 39, because of the same allowable subject matter in claim 1 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884